     Case 3:20-cv-00439-KHJ-RPM Document 22 Filed 08/19/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF MISSISSIPPI
                            NORTHERN DIVISION


SIMMY MARTIN                                                              PLAINTIFF

v.                                       CIVIL ACTION NO. 3:20-CV-439-KHJ-RPM

KILOLO KIJAKAZI, Acting
Commissioner of Social Security                                         DEFENDANT

              ORDER ADOPTING REPORT AND RECOMMENDATION

         Before the Court is the Report and Recommendation (“Report”) of United

States Magistrate Judge Robert P. Myers, Jr. [21]. That Report recommends that

the Court affirm the Commissioner’s decision denying Simmy Martin disability

insurance benefits. Written objections to the Report were due by August 18, 2021,

and Judge Myers notified the parties that failure to file written objections to the

findings and recommendations by that date would bar further appeal in accordance

with 28 U.S.C. § 636. Id. No party filed written objections by this deadline.

         When no party objects to a magistrate judge’s report and recommendation,

the Court need not review it de novo. 28 U.S.C. § 636(b)(1) (“A judge of the court

shall make a de novo determination of those portions of the report or specified

proposed findings and recommendations to which objection is made.”). In such

cases, the Court applies the “clearly erroneous, abuse of discretion and contrary to

law” standard of review. United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.

1989).
     Case 3:20-cv-00439-KHJ-RPM Document 22 Filed 08/19/21 Page 2 of 3




         Martin applied for Title II disability insurance benefits, alleging disability

beginning on June 1, 2009, because of hearing loss, high blood pressure, vision

problems, and problems with his foot. [15] at 19; [16] at 17, 340-45, 364. After his

request for benefits was denied, Martin requested a hearing before an

administrative law judge (“ALJ”). Id. The ALJ heard his case and found Martin not

disabled. [15] at 19-27. The Appeals Council denied Martin’s motion for review. [15]

at 5-9. Martin then appealed to this Court, arguing the ALJ (1) failed to consider

Martin’s multilevel thoracic spondylosis condition; and (2) failed to include a

detailed function-by-functional analysis of Martin’s limitations. [18]. The

Magistrate Judge found that the ALJ did not err in omitting multilevel thoracic

spondylosis as a severe impairment and found Martin’s claim that the ALJ failed to

analyze Martin’s limitations lacked merit. [21].

         Neither the Commissioner nor Martin objected to this Report and

Recommendation. The Court finds that the Report and Recommendation is neither

clearly erroneous nor contrary to law and should be adopted as the opinion of this

Court.

         IT IS, THEREFORE, ORDERED AND ADJUDGED that the Report and

Recommendation [21] of United States Magistrate Judge Robert P. Myers, Jr.,

entered in this cause should be, and the same is, adopted as the finding of this

Court.

         IT IS, FURTHER, ORDERED AND ADJUDGED that this case is

DISMISSED.



                                             2
Case 3:20-cv-00439-KHJ-RPM Document 22 Filed 08/19/21 Page 3 of 3




A separate Final Judgment will issue this day.

SO ORDERED, this the 19th day of August, 2021.

                                      s/ Kristi H. Johnson
                                      UNITED STATES DISTRICT JUDGE




                                  3
